UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7697



DONALD WILLIAM LEWIS,

                                            Petitioner - Appellant,

          versus


DAVID GARRAGHTY, Warden, Greensville Correc-
tional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-798-3)


Submitted:   March 2, 1999             Decided:   September 21, 1999


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan S. David, Joseph D. Morrissey, MORRISSEY, HERSHNER &
JACOBS, Richmond, Virginia, for Appellant. Mark Earley, Attorney
General of Virginia, Vaughan C. Jones, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald William Lewis appeals from the district court’s order

finding that the appropriate statute under which to review his

action was 42 U.S.C.A. § 1983 (West Supp. 1999), rather than 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).   We find that the dis-

trict court did not err by analyzing the action under § 1983.   See

Roller v. Cavanaugh, 984 F.2d 120, 122 (4th Cir. 1993).    Conse-

quently, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2